DETAILED ACTION
The following Non-Final office action is in response to application 16/867,040 filed on 5/5/2020. Examiner notes priority claim to provisional application number 62/860,589 filed 6/12/2019. IDS filed 8/10/2020 has been considered.
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “receive survey response data from a respondent device … transmit the survey report to a respondent device.” It is unclear whether the same respondent device is being used or if there is a first respondent device and a second respondent device. By virtue of dependency, claims 2-16 are rejected under 35 USC 112(b).
Claim 3 recites “… validating whether a final ad is delivering an appropriate message and impact for a brand.” It is unclear what is considered appropriate and inappropriate. 

	
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system, server and method). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-16 are directed toward the statutory category of a machine (reciting a “system”). Claims 17-18 are directed toward the statutory category of a machine (reciting a “server”). Claims 19-20 are directed toward the statutory category of a process (reciting a “method”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 17 and 19 are directed to an abstract idea by reciting receive survey content data … generate a survey … from the survey content data …. the survey … including a data collection method; receive survey response data … generate a survey report from the response data; transmit the survey report […]. The claims are considered abstract because these steps recite certain methods of organizing human activity like commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). The claims receive survey content, generate a survey, receive survey response data, generate and transmit a survey report which is a commercial interaction for advertising purposes.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a market research automation server, the server including a processor; a researcher device; program; the 
	Dependent claims 2-16, 18 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).	

	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 9-14, and 17-20 are rejected under 35 USC 102(a)(1) as being unpatentable over the teachings of
Bhatia et al, US Publication No. 2013/0014153 A1, hereinafter Bhatia. As per,

Claim 1
Bhatia teaches
A system for automated market research, the system comprising: 
a market research automation server, the server including a processor configured to: (Bhatia fig. 3B noting the AD-SURVEY Server 220)
receive survey content data from a researcher device; (Bhatia fig. 3B noting the retrieving of ad information and querying a questionnaire DB based on the ad information)
generate a survey program from the survey content data, the survey program for provisioning an electronic survey, the survey program including a data collection method; (Bhatia fig. 3B noting the generating of a question to the user)
receive survey response data from a respondent device; (Bhatia fig. 3D noting the AD-SURVEY Server 220 receiving user response to Ad/Questionnaire)
generate a survey report from the response data; (Bhatia fig. 3E noting the AD-SURVEY Server 220 generating an indication of ad effects)
transmit the survey report to a respondent device; (Bhatia fig. 9D; [0271] “a AD-SURVEY user/client (e.g., an advertising merchant, a TV media producer, etc.) who may desire to know audience feedbacks to an ad, TV 
a researcher computing device communicatively connected to the research automation server via a network, the researcher computing device configured to transmit the survey content data to the research automation server; (Bhatia fig. 11 noting the clients 1133b, communications network 1113 and AD-SURVEY controller 1101)
and a survey respondent computing device communicatively connected to the research automation server via the network, the survey respondent computing device configured to receive the survey report from the research automation server and display the survey report.  (Bhatia fig. 11 noting the users 1133a, communications network 1113 and AD-SURVEY controller 1101 and user interface 1117; fig. 10H; [0285])
Claim 2
Bhatia teaches
wherein the data collection method includes a concept tester method including determining how an audience may react to a researcher concept prior to launching a campaign.  (Bhatia fig. 1E noting The Big Bang Theory post asking viewers if they are ready for the episode launching that evening and the collected response data in the form of likes, comments and chares received before the episode launches that evening)
Claim 3
Bhatia teaches
wherein the data collection method includes a finished ad tester method including validating whether a final ad is delivering an appropriate message and impact for a brand.  (Bhatia [0045] “For example, if the user's selected TV channel 130 includes an advertisement 145 of Audi automobiles, ADSURVEY may generate a question 123 to inquire the user's desired automobile brand. Such inquiry results may be collected by AD-SURVEY and fed to the advertising brand merchant 150 (e.g., Audi, etc.) to determine performance of the advertisement 145. For example, if 
Claim 4
Bhatia teaches
wherein the data collection method includes a value proposition tester method including determining if a positioning statement resonates with a brand target market  (Bhatia [0215] “the AD-SURVEY may calculate a resonance measure, e.g., over the past 30 days, the total number of responses to the individual's content”)
Claim 5
Bhatia teaches
wherein the data collection method includes a digital experience validation method including determining how an audience will react to a certain digital experience.  (Bhatia fig. 7E; [0122] “Upon receiving the pop-up survey question 313, the user may elect to submit a response 315, which may indicate ad effects … the survey questions may be generated based on advertisement the user has exposed to … social media contents, and/or the like.”)
Claim 7
Bhatia teaches
wherein the data collection method includes an ad tracker method including optimizing a brand's creative and media investments with in- market customer feedback and normative targets across key success benchmarks.  (Bhatia [0242] “the AD-SURVEY may provide clients with insights on campaign effectiveness and recommendations on optimal media allocation using survey questionnaires (e.g., as further discussed in FIGS. 3A-3D) based on statistical modeling and regression analysis. In further implementations, the impact of each media may be separately analyzed to make recommendation on optimal spend and predict sales based upon survey responses.”)

Bhatia teaches
wherein the survey content data includes concept data, wherein the concept data includes multimedia data and a text description, wherein the text description provides description for the multimedia, and wherein the multimedia data includes image data or video data.  (Bhatia [0235] “the captured graphical advertisement contents may be tagged with metadata in compliance with formats associated with an advertisement, e.g., exif data tags (which may include unique advertising identifiers in the software tags, in the inter-operability tags, in the extension name/ID, extension description tags, and/or the like)”)
Claim 10
Bhatia teaches
wherein the survey content data includes value proposition data, and wherein the value proposition data includes data for a value proposition name and text stimuli.  (Bhatia [0241] “the AD-SURVEY may provide advertisers solutions to design advertising campaigns as to which type of media to place an ad, developing media plans with the optimal mix across media, determine the impact of advertising on brand awareness, favorability measures, intent to buy and actual purchase across media (ROI).”)
Claim 11
Bhatia teaches
wherein the survey content data includes target audience data, and wherein the target audience data includes any one or more of a survey language, an audience region, a response number, a quota control, and a demographic.  (Bhatia [0278] “the user may select targeted AD-SURVEY social users for the study, e.g., by checking user gender 1020, age groups 1021, user interface types (e.g., AD-SURVEY application, mobile, web, etc.), phone types 1023, day part time range 1024, user location 1025, and/or the like”)

Bhatia teaches
wherein the survey content data includes question text data, and wherein the question text data includes question text for any one or more of a single answer question, a multi-answer question, a rank answers question, an open-end question, and a grid question.  (Bhatia fig. 1D noting the question text data for a single answer question)
Claim 13
Bhatia teaches
wherein the survey content data includes image data and an image as part of the survey question, wherein the survey question is about the image itself, and wherein the image includes an advertisement.  (Bhatia 8G noting the image and the survey question to “enter your own rating” and also being an advertisement)
Claim 14
Bhatia teaches
wherein the survey content data includes answer data, and wherein the answer data includes data for answer options for a survey question.  (Bhatia fig. 1D noting the question including 4 answer options)
Claim 17
Bhatia teaches
A market research automation server for use in an automated research system, the research automation server configured to: 
receive survey content data from a researcher device, the researcher device communicatively connected to the research automation server via a network; (Bhatia fig. 3B noting the retrieving of ad information and querying a questionnaire DB based on the ad information; fig. 11)
generate a survey program from the survey content data, the survey program for provisioning an electronic survey, the survey program including a data collection method; (Bhatia fig. 3B noting the generating of a question to the user)
receive survey response data from a respondent device, the respondent device communicatively connected to the research automation server via the network; (Bhatia fig. 3D noting the AD-SURVEY Server 220 receiving user response to Ad/Questionnaire; fig. 11)
and generate a survey report from the survey response data.  (Bhatia fig. 3E noting the AD-SURVEY Server 220 generating an indication of ad effects)
Claim 18
Bhatia teaches
wherein the survey program includes a data collection method, and wherein the data collection method is determined according to a data collection method selection received by the research automation server.  (Bhatia fig. 3C; [0118] “upon user submitting a channel selection 305, the AD-SURVEY server may check program table to determine what's on air on the selected channel 306, and retrieve a program table to obtain ads tagged in the selected TV program 307.”)
Claim 19
Bhatia teaches
A method of performing automated market research, the method comprising: 
receiving survey content data from a researcher; (Bhatia fig. 3B noting the retrieving of ad information and querying a questionnaire DB based on the ad information; fig. 11)
generating a survey program from the survey content data, the survey program configured to provision an electronic survey, the survey program including a data collection method; (Bhatia fig. 3B noting the generating of a question to the user)
receiving survey response data; (Bhatia fig. 3D noting the AD-SURVEY Server 220 receiving user response to Ad/Questionnaire)
and - 45 -generating a survey report from the response data.  (Bhatia fig. 3E noting the AD-SURVEY Server 220 generating an indication of ad effects)
Claim 20

wherein the survey content data includes a data collection method selection, and wherein the data collection method selection determines the data collection method included in the survey program.  (Bhatia fig. 3C; [0118] “upon user submitting a channel selection 305, the AD-SURVEY server may check program table to determine what's on air on the selected channel 306, and retrieve a program table to obtain ads tagged in the selected TV program 307.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Bhatia in view of
Mestres et al, US Publication No. 2019/0123989 A1, hereinafter Mestres. As per,

Claim 6
Bhatia does not explicitly teach
wherein the data collection method includes a user experience testing method including determining the ease with which an audience can successfully complete pre-assigned tasks.  
Mestres however in the analogous art of market research teaches
wherein the data collection method includes a user experience testing method including determining the ease with which an audience can successfully complete pre-assigned tasks.  (Mestres [0049] “At step 348, virtual moderator module 230 determines whether or not participants have completed all tasks successfully. If all tasks are completed successfully (e.g., participants were able to find a web page that contains the color printer under the given price), virtual moderator module 230 will prompt a success questionnaire to participants at step 352. If not, then virtual moderator module 230 will prompt an abandon or error questionnaire to participants who did not complete all tasks successfully to find out the causes that lead to the incompletion.”)
.
	
Claim 8 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Bhatia in view of
Newman et al, US Publication No. 2011/0191140 A1, hereinafter Newman. As per,
Claim 8
Bhatia does not explicitly teach
wherein the data collection method includes an in-store POS method including determining if the researcher is effectively engaging customers along the path to purchase  
Newman however in the analogous art of market research teaches
wherein the data collection method includes an in-store POS method including determining if the researcher is effectively engaging customers along the path to purchase  (Newman [0082] “Using the analytical capabilities of the MIR system 300, the following analysis can be determined …  POS/SKU analysis—profiling of buyers segments of specific goods or services;” [0083] “The reporting packages can include: campaign response package, benchmarking package, reaching customers/prospects package, customer/prospect profiling package, shopping basket package, scheduling package, and direct marketing and targeting package;” [0084] “The campaign response package can answer such questions as: how did a campaign affect sales and market share; who bought/who did not buy; how long did the lift last; how much of the sales increase was incremental; what campaign elements were not 
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Bhatia’s market research surveying program to include POS data collection in view of Newman in an effort to allow clients to improve decision making, profits and operational effectiveness (see Newman ¶ [0076] & MPEP 2143G).

Claim 15 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Bhatia in view of
Bhaskaran et al, US Publication No. 2013/0004933 A1, hereinafter Bhaskaran. As per,
Claim 15
Bhatia does not explicitly teach
wherein the survey content data includes answer presentation data, wherein the answer presentation data informs how answer options may be presented to the respondent in the survey, and wherein the answer presentation data includes any one or more of anchoring an answer option, screening out an answer option, specifying an answer option, and randomizing answer options.  
Bhaskaran however in the analogous art of market research teaches
wherein the survey content data includes answer presentation data, wherein the answer presentation data informs how answer options may be presented to the respondent in the survey, and wherein the answer presentation data includes any one or more of anchoring an answer option, screening out an answer option, specifying an answer option, and randomizing answer options.  (Bhaskaran [0035] “the system determines a layout of the survey, including ordering of at least one question or answers to a question. The system may reorder questions, interject re-profiling questions among regular survey content, reorder answers to one 
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Bhatia’s market research surveying program to include randomizing answer options in view of Bhaskaran in an effort to improve the quality of electronic survey responses (see Bhaskaran ¶ [0008] & MPEP 2143G).

Claim 16 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Bhatia in view of
Ryan et al, US Publication No. 2014/0272898 A1, hereinafter Ryan. As per,
Claim 16
Bhatia does not explicitly teach
wherein the survey content data includes logic data, wherein the logic data includes a question where selection of a particular answer option drives the ability of the respondent to see the next question, wherein the- 44 - logic data includes a logic statement, and wherein the logic data corresponds to the logic statement.  
Ryan however in the analogous art of market research teaches
wherein the survey content data includes logic data, wherein the logic data includes a question where selection of a particular answer option drives the ability of the respondent to see the next question, wherein the- 44 - logic data includes a logic statement, and wherein the logic data corresponds to the logic statement.  (Ryan fig. 3A noting the answer to the initial question driving the respondents next question)
.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140214335 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624